Citation Nr: 0215500	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  02-00 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2001 by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The veteran's service connected disabilities are 
dysthymia, evaluated as 70 percent disabling, and right ankle 
sprain, evaluated as zero percent disabling.

2.  The veteran's non-service connected disabilities include 
hypertension, chronic obstructive lung disease, and arthritis 
of the lumbar spine, with spinal stenosis, and  arthritis of 
the ankles.

3.  The veteran's service connected disabilities would not 
preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

Entitlement to TDIU is not warranted.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claim which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking.  In addition, the veteran was afforded a 
VA psychiatric examination to evaluate his level of 
impairment from his service connected psychiatric disability 
and he was notified of the findings made by examining 
psychiatrist. The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim and that the notice provisions of the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background

The veteran's service medical records reveal that, in August 
1943, during treatment for influenza, he was diagnosed with 
neurasthenia, mild, type and cause undetermined.  The Board 
notes that "neurasthenia" is defined as a term introduced 
by Beard in 1869 to refer to a syndrome of chronic mental and 
physical weakness and fatigue, which was supposed to be 
caused by exhaustion of the nervous system; called also 
neurasthenic neurosis and nervous exhaustion or prostration.  
Dorland's Illustrated Medical Dictionary 1127 (28th ed., 
1994).  The veteran's subsequent service medical records were 
negative for psychiatric findings.  At an examination for 
service separation in October 1945, it was noted that no 
psychiatric diagnosis was indicated.

The veteran was admitted to a VA hospital in September 1947 
for evaluation of gastrointestinal (GI) complaints.  No GI 
pathology was found, and the pertinent diagnosis was 
psychoneurosis, mixed type.  It was thought that most of his 
symptoms were on a psychoneurotic basis.

A rating decision in November 1947 granted service connection 
for psychoneurosis, mixed type, manifested by anxiety and 
tension state, diagnosed in service as neurasthenia, and 
assigned a disability evaluation of 10 percent.

After his separation from active service in October 1945, the 
veteran married, had children, and maintained employment.  
The City of Belleville, Kansas, was his last employer.  The 
city clerk reported that his last position with the city was 
as the power plant operator and that the veteran was employed 
by the city from 1961 to 1980, when he retired.  The veteran 
has contended in recent years that he left his employment 
with the city in 1980 partly because of symptoms of 
psychiatric disability, but there has been no verification of 
that by the city or by any contemporaneous medical records.  
At a VA psychiatric examination in June 1984, the veteran 
stated that: in his last years on the job, he felt under 
great stress; an employee of the power plant had made an 
error and caused severe damage to an engine; it took the 
veteran and several other men a year to repair the engine; 
after that experience, he had a fear that he himself would 
make an error; and, to his relief, he was able to retire from 
his job in 1980.  The veteran has stated that he agreed to 
accept pension or deferred compensation payments from the 
city for a period of 10 years and that, when the payments 
stopped in 1990, he needed more income.

From December 1981 to March 1987, the veteran was admitted to 
VA Medical Centers for psychiatric evaluation and treatment 
several times.  During these hospitalizations, he expressed 
worry and concern over his wife's diagnosis of breast cancer, 
the death of one of his sons in an accident, and the suicide 
of one of his daughters.  One admission was as a result of 
court order, after he was accused of trying to kill his wife 
in a dispute over the handling of the illness of their 
daughter who committed suicide.  During these 
hospitalizations, the veteran complained of increasing 
anxiety and depression.  In September 1983, a treating VA 
physician advised the veteran to return home and take action 
to resolve his problems, but the veteran resented receiving 
that advice.  In November 1985, a treating VA physician 
reported that the veteran's numerous complaints subsided 
after he talked to the veteran about electroconvulsive 
(shock) therapy.  The physician stated that the veteran's 
reaction and his excessively elevated scores on psychological 
testing suggested that he was malingering.  The physician 
also stated that it appeared that the veteran had come into 
the hospital to attempt to obtain 100 percent VA compensation 
for a hospitalization of over 21 days.  On VA hospital 
discharge in March 1987, the pertinent diagnosis was major 
depression with melancholia.

A rating decision in March 1987 denied entitlement to service 
connection for dementia as secondary to dysthymic disorder

At a VA psychiatric examination in June 1989, the veteran 
stated that his mood was up and down.  He was accompanied by 
his wife, who told the examiner that the veteran was a 
controlling person.  The veteran indicated that he had a 
positive relationship with a neighbor.  On mental status 
examination, his mood was depressed, with a certain sad, 
pervasive quality about the way he was feeling, but he was 
not angry, hostile, or suspicious during the interview.  
However, his wife's description of him was consistent with a 
paranoid attitude.  The diagnosis was dysthymia, severe.

A rating decision in July 1989 assigned a schedular 
evaluation of 70 percent for dysthymic disorder.  Under the 
rating criteria then in effect, an evaluation of 70 percent 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and  
persistence that there was severe impairment in the ability 
to obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1989).

In June 2000, the veteran filed VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  On that form, he stated that the disability 
which prevented him from securing or following a 
substantially gainful occupation was spinal stenosis.  The 
Board notes that service connection is not in effect for 
spinal stenosis or for any other back disability.

In a statement received in August 2000, the veteran stated, 
"I am applying for an increase in my service-connected 
compensation due to total disability.  I am presently 
suffering from hypotension [sic], and recently have been 
hospitalized for pneumonia and gallbladder surgery.  These 
problems plus my service-connected disabilities make me 
totally disabled."

In September 2000, the veteran was afforded a VA general 
medical examination and a VA psychiatric examination.

At the VA general medical examination, a history of multiple 
medical problems, including hypertension, chronic obstructive 
lung disease, gallstones, and benign prostatic hypertrophy, 
was noted.  In the report of the examination, the examiner 
stated, "The patient was last employed in the early 1980s as 
a power plant operator.  He had to quit work at that time due 
to his disabling back pain and problems with emotional 
stress, with worsening anxiety and depression due to his 
work."  (As noted above, there has been no confirmation by 
the veteran's employer or by any medical evidence that 
psychiatric symptoms were a significant factor in his 
decision to retire.)  In addition to including hypertension, 
chronic obstructive lung disease, and benign prostatic 
hypertrophy, the general medical examiner found the veteran 
to have degenerative arthritis of the lumbar spine, with 
spinal stenosis, degenerative arthritis of the ankles, and 
"severe chronic dysthymic disorder." The examiner commented 
that, "The patient remains highly disabled due to his 
dysthymic disorder and his spinal stenosis, as previously 
noted.  He has been unable to work since the early 1980s due 
to these conditions.  He has severe physical impairment due 
to his spinal stenosis and can barely walk at this time and 
suffers from daily pain."

At the VA psychiatric examination in September 2000, the 
veteran stated that, during World War II, he served in the 
Continental United States and Latin America.  He was not sent 
to Europe or the Pacific, and he did not see combat.  He was 
unable to remember the dates or circumstances of his VA 
hospitalizations for psychiatric treatment.  His subjective 
complaint was that he was very depressed not only because of 
his medical problems but also because of not being able to 
remember things on a daily basis and not being able to 
maintain adequate relationships with the people around him.  
He stated that he would get angry and agitated, sometimes for 
no reason.  On mental status examination, he was oriented and 
coherent.  He had no abnormal thought processes or impulses.  
He presented with a depressed mood with indication of 
anxiety.  The diagnoses on Axis I were dysthymia, moderate, 
recurrent, and anxiety disorder, related to dysthymia, 
chronic, mild to moderate.  The examiner commented that part 
of the veteran's depressive and anxiety processes were 
related to his multiple medical problems.  He reported that 
the veteran continued to remain nervous on a daily basis and 
to suffer from the effects of depression, although it was not 
as severe as it was earlier.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60.  The Board notes 
that the GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score of 60 denotes 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  
  
Analysis

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2001).  The veteran's employment 
history, educational and vocational attainment, as well as 
his particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341 (2001).  The term unemployability, as used in 
VA regulations governing total disability ratings, is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.
 
Age may not be considered as a factor in evaluating service 
connected disability, and unemployability, in service 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. § 4.19 (2001).

The Board notes that, in addition to dysthymia, the veteran 
is service connected for right ankle sprain, evaluated as 
non-compensably (zero percent) disabling.  The veteran does 
not contend, and the evidence does not show, that a history 
of right ankle sprain affects his current employability.

With regard to the veteran's claim of entitlement to TDIU, 
the Board notes that, in his statement of August 2000, the 
veteran claimed only that a combination of non-service 
connected disabilities and service connected disabilities 
made him unable to work.  However, only his service connected 
disabilities may be considered in the determination of the 
TDIU issue and, because a history of right ankle sprain has 
no effect on his employability, the determinative issue is 
whether the veteran's service connected psychiatric 
disability, dysthymia, precludes the veteran from obtaining 
and retaining substantially gainful employment.  The Board 
finds that the preponderance of the competent evidence of 
record is against a finding that the veteran's psychiatric 
symptomatology precludes substantially gainful employment.  
In this regard, the Board notes that the VA psychiatrist who 
evaluated the veteran in September 2000 found that his 
overall psychiatric impairment, warranting a GAF score of 60, 
is no more than moderate.  The psychiatric examiner also 
found that the veteran's psychiatric symptoms are less severe 
than in earlier years.  Therefore, despite the fact that the 
veteran currently has an evaluation of 70 percent for 
psychiatric disability, the findings on the most recent 
psychiatric examination do not show severe impairment.  
Furthermore, although the VA general medical examiner in 
September 2000 reported (apparently based on the history 
provided by the veteran) that the veteran has been disabled 
from working since his retirement in 1980 by spinal stenosis 
and dysthymia, there is no medical evidence that his 
retirement in 1980 was related to his service connected 
psychiatric disability and the VA psychiatric examiner found 
only moderate psychiatric impairment.  Because the VA 
psychiatrist is a specialist in such matters, the Board finds 
that his opinion is entitled to more evidentiary weight than 
the statement of the general medical examiner, which was 
based only on the history provided by the veteran.  By 
regulation, the veteran's advanced age may not be considered 
in deciding his claim for TDIU.  In sum, the preponderance of 
the competent medical evidence and other evidence of record 
is against a grant of TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2001).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 
  

ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities is denied.
 



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

